DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-12 are pending and rejected.


Information Disclosure Statement
The information disclosure statements filed 7/29/2021 and 12/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paepcke et al. (U.S. Pre-Grant Publication No. 2019/0217477), hereinafter “Paepcke”.

Regarding claims 1, 5 and 9, Paepcke teaches a remote shopping system (and related method and medium), comprising:
an image acquisition unit configured to acquire a captured image of a product (Fig. 3, element 146; para [0018], one or more cameras; para [0029], one or more cameras capture image data and communicate the image data to the electronic control unit); 
a transmission unit configured to transmit an output signal for display to a display unit for displaying the captured image to a user (Fig. 1; para [0019], transmission of electrical data signals to components such as ...output devices; para [0022], robot comprises a display for providing visual output such as, for example, displaying a shopping list, a location of an item, coupons, advertisements, or other various status, control or communications related to the robot); 
an input unit configured to accept an instruction for changing at least one of a relative position and a relative angle between the product and a camera based on a detection result of a sensor configured to detect a motion of the user (para [0022], display may be a touchscreen that...detects the presence and location of a tactile input upon a surface of or adjacent to the display; para [0025]); 
and a moveable mechanism configured to change at least one of the relative position and the relative angle between the product and the camera based on the instruction accepted by the input unit (Fig. 3; para [0032], robotic arm may comprise multiple mechanical segments linked together by servos, actuators or other types of joint forming a kinematic chain; para [0032], electronic control unit which is communicatively coupled to the robotic arm provides commands in the form of signals to the robotic arm to manipulate its movement).

Regarding claims 2, 6 and 10, Paepcke teaches the above system, method and medium of claims 1, 5 and 9.  Paepcke also teaches wherein the moveable mechanism is included in a robot having an end effector for holding the product (Fig. 3; para [0032], One end of the robotic arm may include an end effector for collecting items).

Regarding claims 3, 7 and 11, Paepcke teaches the above system, method and medium of claims 1, 5 and 9.  Paepcke also teaches wherein the display unit is configured to display product information attached to the product (para [0031], image data captured by the one or more cameras may be analyzed by the electronic control unit to determine the identity of the item; para [0054], display may optionally provide a variety of information and control to the user).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paepcke, in view of Dicker et al. (U.S. Pre-Grant Publication No. 2003/0105682) (“Dicker”).

Regarding claims 4, 8 and 12, Paepcke teaches the above system, method and medium of claims 1, 5 and 9. However, Paepcke does not explicitly teach wherein a related product is recommended to the user, the related product being a product related to a product purchased by the user or a product the user may become interested in purchasing.
In a similar field of endeavor, Dicker teaches wherein a related product is recommended to the user, the related product being a product related to a product purchased by the user or a product the user may become interested in purchasing (para [0012], Item relationships are determined by analyzing user purchase histories, product viewing histories, and/or other types of historical browsing data reflecting users' interests in particular items...The resulting item relatedness data may be used to provide personalized item recommendations to users). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the noted limitations as taught by Dicker in the system of Paepcke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, improvements in determining the relatedness between products or other viewable items represented within a database, methods for using item relatedness data to recommend items to users, and user interfaces for presenting recommended items to users (See Dicker: para [0002]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684